Paul W. Brown, J.
The single issue presented by this appeal is whether the evidence introduced by the plaintiffs was of sufficient quality to overcome the defendant’s motion for a directed verdict. The Court of Appeals, having thoroughly examined the entire record, concluded that reasonable minds could differ upon the evidence presented, and reversed the judgment directing a verdict for the defendant. We affirm.
To sustain their allegation against General Motors, the plaintiffs were required to prove that the Oldsmobile Toronado, manufactured and sold by the defendant, was defective; that the defect existed at the time the product left the factory; and that the defect was the direct and proximate cause of the accident and injuries. Lonzrick v. Republic Steel Corp. (1966), 6 Ohio St. 2d 227; State Auto Mutual Ins. Co. v. Chrysler Corp. (1973), 36 Ohio St. 2d 151. A defect may be proven by circumstantial evidence, where *217a preponderance of that evidence establishes that the accident was caused by a defect and not other possibilities, although not all other possibilities need be eliminated. Chrysler, supra, at 156. See Westinghouse Electric Corp. v. Dolly Madison Corp. (1975), 42 Ohio St. 2d 122, 125-129.
In our judgment, the evidence presented by the plaintiffs established a prima facie case of defect, for which defendant General Motors would be liable.
From the testimony of Pelunis and Morton Friedman, the jury could have found that the linkages and adjustments existing at the time of the accident were the original, factory set, adjustments, and that the defective condition, if the evidence established defect, was a defect created by the manufacturer and not by some third person after delivery.
Based upon the testimony of Morton Friedman, his wife, and his son, the jury might have concluded that the Toronado had always been started in Park, thus affording no opportunity for discovery of the alleged defect. Further, because the gear shift indicator and transmission had always operated properly, the jury might have inferred that when the gear shift indicator registered in Drive after the accident, it accurately reflected the position of the transmission.
From the testimony of eye witnesses to, and participants in, the accident, the jury might have concluded that, when Friedman started the Toronado at the Sohio station, it accelerated immediately upon ignition; that the automobile’s transmission was therefore in a forward, position; and that the transmission jammed, upon impact, in that same forward position.
From the testimony of English and Isenhath, the jury could have found that, subsequent to the accident, the Toronado started with the gear shift indicator in Drive position. Based upon English’s testimony, the jury might have concluded further that, upon ignition, the front wheels accelerated to a speed of 30 miles per hour in five seconds,
*218Finally, the record clearly established that the Toronado conld not have started unless the contacts in the neutral start switch were in Neutral or Park position. Even though the transmission gears and gear shift indicator were in Drive, if the contacts in the neutral start switch were in Neutral or Park, the ignition key would start the automobile, and the front wheels would immediately rotate. In light of other facts presented, this possibility approaches probability.
Because the trial court granted the defendant’s motion for a directed verdict, we must construe the evidence most strongly in favor of the plaintiffs, so as to determine if reasonable minds could differ. From the evidence heretofore summarized, we believe the jury might reasonably have concluded that the defendant was guilty of manufacturing a defective automobile, which directly and proximately caused the accident. For that reason, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

' O’Neill, C. J., Herbert, Corrigan, Celebrezze and W. Brown, JJ., concur.